Mb. Justice Feakco Soto
delivered the opinion of the court.
The court below rendered judgment sustaining the complaint in this action of unlawful detainer. The defendants appealed and the plaintiff-appellee moves for dismissal of the appeal on the grounds (1) that the defendants filed the notice of appeal without affixing to it the corresponding internal revenue stamp and (2) that the security given by the defendants for the purposes of the appeal was void and although the defendants were allowed a certain time within which to give new security, the court was without jurisdiction to allow it to be filed after the five days within which the appeal should have been perfected.
With regard to the first ground, the court below, ruling on a motion of insolvency made by the defendants, had entered the following order:
“The court, ruling on the motion, permits the parties to file their pleadings and answer in this action of unlawful detainer without paying the court fees, but states that inasmuch as this is conditional, only the said pleadings will be allowed to be so filed and no further pleadings will be so allowed, and in case the parties exercise their rights further, they will have to pay the corresponding fees.”
The appellee then moved to strike out the notice of appeal on the ground that there had not been affixed to it the corresponding $5 stamp for the costs, but although the court below overruled the motion, it was then without jurisdiction to consider the appellee’s motion or to modify its own order declaring the insolvency of the defendants conditionally.
■ The attorney for the appellants admits that the order of the court declaring the insolvency is obscure, yet it is sufficiently clear in so far as it limits the insolvency to the answer or pleadings filed by the defendants upon entering appearance and excluding all further action. Such being the case, the case of Paz v. Bonet, 31 P.R.R., 151, is entirely applicable. In that case the court said:
*600“When the corresponding internal revenue stamps required for the payment of costs in accordance with the Act regulating the collection of fees and costs in civil cases, approved March 11, 1915, are not affixed to a notice of appeal, the notice is null and void because this is an essential requisite for the perfection of the appeal; and if this requirement is - not complied with before the expiration of the time allowed within which to appeal, the status of the case is .as if no appeal had been taken in time.”
It not being necessary to consider the second ground .pleaded and the first one being sufficient to support the ap-pellee’s motion, the appeal must be dismissed.
Appeal dismissed.
■Chief Justice Del Toro and Justices Wolf, Aldrey and Hutchison concurred.